Citation Nr: 9911620	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for a right 
knee disability

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1983 to November 
1994.

This appeal arises from the April 1995 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
granted service connection for a right knee disability with 
an evaluation of 0 percent and denied service connection for 
a left knee disability.  A Notice of Disagreement was filed 
in February 1996 and a Statement of the Case was issued in 
March 1996.  A substantive appeal was filed in May 1996 with 
no hearing requested.  In May 1996, the veteran requested a 
hearing at the RO before a local hearing officer.  In August 
1996, the abovementioned RO hearing was held.

In a supplemental statement of the case in November 1996, the 
evaluation of the veteran's service connected right knee 
disability was increased from 0 percent to 10 percent.  The 
veteran has continued his appeal of the 10 percent rating. 

The issue of secondary service connection for a left knee 
disability is the subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for a right knee disability is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  For the period prior to August 1, 1996, the veteran's 
service-connected right knee disability was manifested by no 
more than slight right knee instability, but no limitation of 
motion.

3.  For the period effective from August 1, 1996, the 
veteran's service-connected right knee disability was 
manifested by moderate, and no greater, right knee recurrent 
subluxation.

4.  For the period effective from August 1, 1996, the 
veteran's right knee disability was manifested by the 
presence of degenerative arthritis of the right knee with 
very mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for a right knee disability for the period prior 
to August 1, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 
(1998). 

2.  The criteria for the assignment of a rating of 20 percent 
for instability of the right knee for the period effective 
from August 1, 1996 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (1998).

3.  An additional rating of 10 percent for limitation of 
motion and arthritis of the right knee effective from August 
1, 1996 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic 
Codes 5003, 5256, 5260, 5261 (1998).  VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that the veteran 
had anterior cruciate ligament surgery of the right knee in 
1989 and did not regain full range of motion and had episodic 
pain and giving way episodes.  In April 1994, the veteran had 
moderate instability and joint line pain.  He underwent 
arthroscopy that revealed that the anterior cruciate ligament 
graft had partially failed.  The final diagnoses included 
arthrofibrosis, right knee and partial failure anterior 
cruciate ligament graft, right knee. 

In December 1994, the veteran filed a claim for service 
connection for disabilities to include a right knee 
disability.

On a VA examination in January 1995, the veteran stated that 
he injured his right knee in 1985 and had several surgical 
procedures.  He still had soreness of the knee with long 
walking or during cold weather.  The examination of the right 
knee showed well healed scars.  There was no limitation of 
motion, abnormal mobility, swelling, or tenderness.  
Squatting caused discomfort, but the veteran could toe, heel, 
hop, and bear weight on each leg without evidence of pain.  
The x-rays of the right knee showed evidence of a staple in 
the region of the tibial plateau secondary to the previous 
operative procedure.  Minimal spurring involving the 
articular margin of the patella on the right was noted.  The 
right knee was otherwise unremarkable.  The diagnoses 
included residual status postoperative right knee injury, 
with x-ray evidence of spur.

By rating action of April 1995, service connection for 
disabilities to include a right knee disability was granted 
with an evaluation of 0 percent from December 1, 1994.  The 
current appeal to the Board arises from this decision.

At the August 1996 RO hearing, the veteran testified that he 
had pain and limitation of motion in his right knee that had 
increased in intensity. 

A report of a periodic physical examination from August 1, 
1996 from the Department of the Navy shows that the veteran 
complained of being unable to run and having pain in the 
anterior and central aspects of his right knee.  He had pain 
with activities of daily living and with weather changes.  
The examination of the knee showed a range of motion of 
approximately 6 degrees to 135 degrees and minus 3 degrees to 
0 to 140 plus degrees where his ankle could come within three 
inches of touching his buttocks.  He had no significant 
effusion.  There was diffuse anterior knee tenderness.  He 
had decreased patella mobility and decreased quadriceps tone.  
He showed no medial or lateral joint line tenderness.  He had 
a +2 positive Lachman's with a +1 pivot shift test.  He 
showed no evidence of posterior drawer or rotatory 
instability and no varus or valgus laxity to stress.  His 
scar was nontender and appeared to be healed.  The x-rays 
showed diffuse Fairbanks changes consistent with degenerative 
joint disease both in the medial compartment and the 
patellofemoral compartment as well as in the intercondylar 
notch.  There were also some calcifications of the fat pad as 
well as in the posterior aspect of his tibia consistent with 
arthrofibrosis and degenerative knee changes.  The final 
diagnoses included arthrofibrosis of the right knee, right 
knee anterior graft failure with occasional symptomatic 
instability due to chronic anterior cruciate ligament 
deficiency, and degenerative arthritis of the right knee.  

A Department of the Navy physical evaluation board report 
from October 1996 indicates that the veteran was found to be 
permanently disabled based on diagnoses of arteriofibrosis of 
the right knee and partial failure anterior collateral 
ligament graft of the right knee.

In a supplemental statement of the case from November 1996, 
the evaluation of the veteran's service connection right knee 
disability was increased to 10 percent, effective from 
December 1, 1994.  

On a VA examination in February 1997, the veteran complained 
of pain and stiffness of the right knee that was aggravated 
by long walking and weight bearing.  He had a sensation of 
the knee giving way if he stepped down, but it had not 
actually happened and had not resulted in falling.  No 
history of locking of the joint was given.  When it was cold 
and damp, flareups of pain tended to occur approximately 
twice monthly.  The condition of the right knee during the 
examination was as bad as it would get.  The veteran stated 
that he was unable to perform any activities involving 
strenuous activity of the knee such as jogging or engaging in 
sports.  The examination showed mild generalized swelling of 
the joint, but there was no specific tenderness, deformity, 
or crepitus.  There was minimal limitation of motion with 
flexion at 135 degrees and extension at 5 degrees.  Drawer 
and McMurray's signs were negative.  The veteran could squat, 
toe, heel, and hop without objective evidence of pain, but 
stated that hopping caused the knee to be "uncomfortable".  
X-rays showed slight stable degenerative changes at the 
undersurface of the patella and at the articular surface of 
the knee joint.  There was probably a suprapatellar effusion.  
The diagnoses included residual right knee injury with x-ray 
evidence of disease.  The examiner commented that any further 
statements regarding additional limitation of motion due to 
pain or during flareups would be purely speculative.

II.  Analysis

A claim for an increased evaluation is well-grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service connected disability is 
worse than currently evaluated, and he has thus stated a 
well-grounded claim.  All evidence necessary for an equitable 
disposition of the veteran's claim has been obtained, and the 
VA has fulfilled its duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45. 

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97. 

The Court has also held that unlike claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time based on the facts found may be assigned 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, as the April 
1995 rating action was an initial grant of service connection 
for the veteran's right knee disability, the Board will 
consider the proper evaluations to be assigned for the 
veteran's service connected right knee disability as 
reflected in the staged ratings listed above.  In this way, 
the Court's holding in Fenderson will be addressed in the 
adjudication of the veteran's appeal.

The appellant's service-connected right knee disability is 
currently rated at 10 percent under Diagnostic Code 5257, 
which pertains to "other impairment" of the knee.  Under 
Diagnostic Code 5257, the evaluation assigned is dependent 
upon the extent of subluxation or lateral instability.  A 
disability evaluation of 10 percent is warranted when there 
is "slight" recurrent subluxation or lateral instability, and 
an evaluation of 20 percent is assigned when the degree is 
"moderate."  A disability evaluation of 30 percent is 
assigned when the degree of recurrent subluxation or lateral 
instability is "severe." 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).

On VA examination in January 1995, the veteran reported 
soreness and discomfort of the right knee.  There was no 
limitation of motion, abnormal mobility, swelling, or 
tenderness.  There was x-ray evidence only of a spur at the 
articular margin of the patella.  In short, at the time of 
this examination, the veteran did not meet the criteria for a 
rating in excess of 10 percent under the criteria for 
instability nor did he have any limitation of motion of the 
knee.  

The knee disability appears to have increased in severity at 
the time of the Department of the Navy physical on August 1, 
1996.  He had a +2 positive Lachmann's test.  Lachmann's test 
is a maneuver to detect deficiency of the anterior cruciate 
ligament; with the knee flexed 20 to 30 degrees, the tibia is 
displaced anteriorly relative to the femur; a soft endpoint 
or greater than 4 millimeters of displacement is positive 
(abnormal).  Stedman's Medical Dictionary 1780 (26th ed. 
1995).  In short, the veteran now demonstrated instability of 
the knee of 2 plus out of the usual 4.  This is equivalent to 
moderate and no greater other knee impairment (instability) 
under Diagnostic Code 5257.  As this degree of severity was 
not shown prior to the date of this examination, the 20 
percent rating may not be assigned prior to August 1, 1996.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joint affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Diagnostic Code 5003.  Pursuant to 38 C.F.R. Diagnostic Code 
5260, which concerns limitation of flexion of the leg, a 
noncompensable evaluation is assigned when flexion is limited 
to 60 degrees, and a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  When flexion is limited to 
30 degrees, a 20 percent rating is assigned.  Diagnostic Code 
5261 relates to evaluations for limitation of extension of 
the leg.  Under this code, a noncompensable evaluation is 
assigned when extension is limited to 5 degrees and a 10 
percent is assigned when extension is limited to 10 degrees.  
When extension is limited to 15 degrees, a 20 percent rating 
is assigned.  

The veteran's limitation of motion does not equate to those 
ranges of motion required for a compensable rating under the 
Diagnostic Codes pertaining to limitation of motion of the 
knee, either based on actual or functional limitation of 
motion.  At the Department of the Navy Physical from August 
1, 1996, the veteran's range of motion of the right knee was 
approximately 6 degrees to 135 degrees and minus 3 degrees to 
0 to 140 plus degrees where his ankle could come within three 
inches of touching his buttocks.  At the February 1997 VA 
examination, there was minimal limitation of motion with 
flexion at 135 degrees and extension at 5 degrees.  At the 
1997 examination, the veteran reported that the condition was 
as bad as it got at the time of the examination, and the 
physician reported that it would be speculation to determine 
additional functional loss.

While the veteran does not exhibit a compensable range of 
motion under Code 5260 or 5261, a rating of 10 percent may be 
assigned under Diagnostic Code 5003 for the mild limitation 
of motion of the right knee.  This would not violate the 
provisions of the Code pertaining to the avoidance of 
pyramiding as discussed in VAOPGCPREC 23-87.  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability, prior to August 1, 1996, is denied. 

Entitlement to a 20 percent rating for the instability of the 
service connected right knee disability, effective from 
August 1, 1996 is granted, subject to the criteria governing 
the payment of monetary awards.

Entitlement to an additional rating of 10 percent for the 
service connected right knee disability, based on the 
presence of arthritis and mild limitation of motion, under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5003 is 
granted effective from August 1, 1996, subject to the 
regulations governing the payment of monetary awards.


REMAND
 
In a claim for compensation filed in 1994, the veteran 
contended that his left knee disability was aggravated by 
service.  By rating action in April 1995, the Regional Office 
held that the veteran had old Osgood-Schlatter's pathology of 
the left knee which preexisted military service and was not 
aggravated thereby.  In a notice of disagreement received in 
February 1996, the veteran argued that the left knee 
disability was due to the disability of the right knee.  In 
March 1996, a Statement of the Case was issued which 
concluded that the left knee disability was not incurred in 
or aggravated by military service.  The veteran was notified 
in this Statement of the Case that if he were of the opinion 
that his right knee condition had caused or aggravated a 
chronic left knee problem, he should furnish supporting 
medical evidence.  In a substantive appeal received in May 
1996, the veteran noted that he disagreed with the decision 
to deny service connection for his left knee as a residual of 
his right knee.  As it is clear that the veteran wishes to 
pursue the issue of secondary service connection only as 
noted in the substantive appeal and as this matter has not 
been addressed by the RO, the issue must be Remanded for RO 
consideration of this matter.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran and 
his representative that it will be 
considering the issue of secondary 
service connection for a left knee 
disability; that is, whether the left 
knee disability was proximately due to or 
the result of or aggravated by the 
service connected right knee disability.  
The veteran and his representative should 
be afforded the opportunity to provide 
additional evidence or argument on this 
issue.  Thereafter, if a well grounded 
claim is submitted, the RO should 
undertake any required development 
relating to the veteran's claim for 
service connection for a left knee 
disability as proximately due to or the 
result of or aggravated by the right knee 
disability.  Thereafter, the RO should 
issue a Supplemental Statement of the 
Case regarding this issue.  The veteran 
and his representative should be 
furnished with a copy of the Supplemental 
Statement of the Case, and they should be 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain ensure due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

